DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 12/14/20, has been entered. Claims 1, 6-10, 19-22, 47-81, and 95 are pending and under examination. Claims 2-5, 11-18, 23-46, and 82-94 are cancelled. Claim 95 is newly added. Claims 1, 59, and 61 are amended.

Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 07/15/20:
The rejection of claims 1-2, 6-10,19-22, and 47-76 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (new matter), found on page 3 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-2, 6-10,19-22, and 47-76 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 5 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.


Maintained Rejections
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Maintained Rejection: Claim Rejections - 35 USC § 103
9.  Claims 1, 6-10, 19-22, 47-81, and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Biemans 2008 (US 2008/0193476) in view of Brady 2011 (Pediatrics 128(6): 1213-1218); Croxtall 2012 (Drugs 72(18):2407-2430); and Pichichero 2005 (Clinical Pediatrics, July/August, 479-489). 
	Biemans teaches methods of immunizing a human host against diseases caused by Neisseria meningitidis comprising administering an immuno-protective dose of a composition comprising N. meningitidis capsular saccharide-protein conjugates derived from serogroups A, C, W135 and Y and conjugated to carrier proteins, including tetanus toxoid (TT); along with Hib saccharide conjugates, and co-administered with DT, TT, Pa and/or HepB (e.g. [0012-13, 0025-28, 0051, 0076-77, 0084-85]; and see Biemans et al. claims 1, 3-8, 14, 23 and 63; meeting limitations found in instant claims 1, 7-9, 21-22, 51-56, 58-59, 74-75, 77-81 and 95).  Biemans teaches the compositions to be administered comprise native polysaccharides from Neisseria meningitidis serogroups A, C, W135 and Y with an average size of above 50 kDa and/or are size-reduced by microfluidisation (e.g. [0048-49, 0059-60, 0091] and Biemans claims 45-48; meeting limitations of instant claims 47-56).  Biemans teaches conjugates were conjugated using CDAP chemistry or carbodiimide chemistry including EDAC (e.g. [0092-95] and Neisseria meningitidis conjugates have a saccharide to carrier ratio of 1:5-5:1 (e.g. see Biemans claim 25; meeting limitations of instant claims 57, 61, 62, 71, and 73).  Biemans teaches the total dose of carrier protein is 5 to 12.5 g (e.g. [0031]; meeting limitations of claim 76; see also MPEP 2131.03). Biemans teaches wherein the formulation administered also comprises DTPa (i.e. acellular pertussis antigen), IPV, and Hib-MenCY which contain saccharide conjugates comprising Hib, MenC and MenY separately conjugated to tetanus toxoid carrier proteins (e.g. see [0025-27]; Tables 5 and 6; also meeting limitations of instant claims 1 and 8-10).   Biemans teaches vaccines may be administered in more than one dose, at the same or different times, as determined by one of ordinary skill in the art including primary and booster doses (e.g. [0027-28, 0076-77]). Biemans teaches representative examples of typical dosing schedules wherein a first dose was administered between 0 and 11 months (i.e. in the first year of life; see e.g. 6, 10 and 14 weeks; or 2, 4 and 6 months; or 2, 3 and 4 months; meeting limitations found in claims 1 and 95) and other doses of a vaccine were administered between 15-18 months (e.g. see [0076-77]; Table 3 and Examples 3, 4, 5 and 6; meeting limitations of instant claims 1, 6, 19, 20, and 95). Biemans defines patients to encompass infants (under 12 months), toddlers (12-24, 12-16 or 12-14 months), children (2-10, 3-8 or 3-5 years), adolescents (12-25, 14-21 or 15-19 years) and/or adults (over 12, 15, 18 or 21; see [0076-77]).  
leads to an at least 10% increase immunogenicity against at least one of MenC or MenY compared to where the Neisseria meningitidis conjugate vaccine is administered alone, optionally measured by … SBA assay” found in dependent claim 7 (emphasis added); this limitation does not add a positively recited method step, and accordingly, has been interpreted as an expression of an intended result of the positively recited step (i.e. the administration subsequently leads to this result; see MPEP 2111.04). It is noted that all biological, chemical and/or physical reactions (i.e. downstream mechanisms of action) resulting from an active method step cannot be separated from that action per se.
	Therefore, the apparent difference between the prior art and the invention, is that Biemans does not provide an explicit working example of administering a Neisseria meningitidis conjugate vaccine comprising serogroups A, C, W135 and Y conjugated to tetanus toxoid as a second immunization at 12-24 months and/or as a third immunization between 4-20 years despite explicitly defining the patient populations to be treated as encompassing toddlers (12-24 months), children (2-10 years), adolescents (12-25 years) and/or adults (any age over 12), as set forth above.
	First, it is noted that the teachings of Biemans are in no way limited to working examples; see MPEP 2164.02. Nevertheless, for the sake of completeness:
In addition, Brady teaches similar methods of immunizing humans against Neisseria meningitidis wherein the recommended vaccination schedules and intervals for immunizations against Neisseria meningitidis encompasses administration of at least 2 doses of a quadrivalent conjugate vaccine comprising serogroups A, C, W-135 and Y conjugated to a carrier protein for children between 9 and 23 months, wherein when the 
In addition, Croxtall teaches similar methods of immunizing humans against Neisseria meningitidis comprising administering a quadrivalent meningococcal conjugate vaccine comprising the polysaccharide serogroups A, C, W135 and Y conjugated to tetanus toxoid carrier protein (e.g. MenACWY-TT; tradename TM), wherein administration of a single dose elicited a strong immune response in healthy toddlers aged 12-23 months, and in children/adolescence aged 2-17, and in adults aged 18 to 55 (e.g. see page 2408; and sections 2.1.1 and 2.1.2). Croxtall teaches vaccination with a MenC conjugate vaccine in the second year of life is likely to provide longer-term protection for younger children (e.g. see page 2426, bridging section). Croxtall teaches that according to the recommendations of the UK Health Protection Agency (HPA) Centre for Infections, a dose of MenC conjugate vaccine should be included in the immunization schedule after the age of 1 year because data from the UK showed that high levels of direct protection against meningococcal disease were maintained for up to 4 years in children and adolescents immunized with a MenC conjugate vaccine between the ages of 5 months and 18 years; but that in contrast, in individuals aged <5 months, vaccine effectiveness declined to low levels within 1 year of vaccination, necessitating a booster vaccination (see pages 2426-2427). Croxtall teaches that in toddlers who received a dose of MenACWY-TT, persistence of the immune response against serogroups was observed up to 3 years post-vaccination but that, a rapid waning of the response against meningococcal serogroup A (MenA) was also observed (e.g. page 2415, right column; and page 2416, bridging section). Croxtall teaches administration of a second dose of MenACWY-TT may be considered in individuals who are expected to be at particular risk of exposure (e.g. page 2425; and page 2427).  Croxtall also teaches co-administration of MenACWY-TT with other commercially available vaccines including InfanrixTM hexa (i.e. a vaccine containing diphtheria, tetanus toxoids and acellular pertussis antigens) in toddlers did not affect the immunogenicity of MenACWY-TT or the co-administered vaccine (e.g. see section 
Finally, Pichichero teaches meningococcal infections occur in 2500-3000 individuals in the US annually with about 10% of cases ending in fatality; but that death rates are substantially higher in young children (e.g. 20% in those aged 1-4 years) and adolescents (e.g. 25% in those aged 5-14 years; see page 479, Introduction).  Pichichero teaches that because of difficulties associated with diagnosis and management of meningococcal disease, prevention through vaccination may be the best approach to control it (e.g. page 479, right most column). Pichichero teaches quadrivalent meningococcal conjugated vaccines are used in persons of all ages (e.g. see page 481, left most column) and provide good responses as booster doses (e.g. see page 481, right most column). Pichichero teaches administration of conjugate vaccines to children 4 years of age who had been previously vaccinated at 2, 3, and 4 months of age had improved immunological memory but only until about 5 years of age (e.g. see page 482, right most column). Pichichero teaches the average percent reduction in meningococcal diseases after immunization of various age groups, including those encompassing less than one year (i.e. less than 12 months), 1-2 years (i.e. 12-14 months) and 5-17 years old was 64-89%; see Table 2. 
Therefore, it remains the Office’s position that it would have been prima facie obvious, to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the methods of immunizing a human against diseases caused by Neisseria meningitidis comprising administering immuno-protective doses of N. meningitidis capsular saccharide-protein conjugates derived from serogroups A, C, W135 and/or Y conjugated to carrier proteins, including tetanus toxoid, and co-administered with other vaccines, in the first year of life (i.e. 0-6 months), as taught by Biemans, by also specifically re-immunizing those individuals as toddlers (12-24 months), and/or adolescents (12-21 years), thereby arriving at the claimed invention, because of the known reduction in protective capacity of the Neisseria meningitidis conjugate vaccines over 1 to 5 years following vaccination which was, in turn, known to lead to an increase in susceptibility based on the age(s) of the first and most recent vaccinations, as set forth above. Reiterated herein, Brady already taught that when a first dose of a Neisseria conjugate vaccine is received anytime between 9 months and 6 years, that child will remain at risk for meningococcal disease and thus will require booster vaccinations of the conjugate vaccine at 3 years after the primary vaccination (i.e. includes second immunization as a toddler) and then every 5 years thereafter and especially before entering college/university (i.e. third or more immunizations as an adolescent/young adult). Similarly, Croxtall also taught that for individuals receiving vaccinations at an age of less than 5 months (i.e. infants; first immunization), Neisseria conjugate vaccine effectiveness declined to low levels within 1 year of that vaccination, necessitating a booster vaccination (i.e. another immunization after the first year of life).  Croxtall also taught that in toddlers (i.e. 12-24 months) who specifically received a dose of MenACWY-TT, persistence of the immune response against serogroups was observed up to 3 years post-vaccination but that, a rapid waning of the response against meningococcal serogroup A was also observed which would necessitate administration of another dose of MenACWY-TT (i.e. a 1-2 year old another immunization). 
Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. With specific regards to the somewhat narrower, range of 13 to 20 months in claim 1 step (b); it is noted that the somewhat broader prior art range of 12 to 24 months is not so broad as to encompass a very large number of possibilities; and thus the prior art range is sufficient to establish a prima facie case of obviousness, absent convincing evidence to the contrary of the criticality of the slightly narrower range; see MPEP 2144.05.  
The person of ordinary skill in the art would have been motivated to make the modification because prevention of meningococcal diseases through vaccination was recognized as the best approach to control it and/or because the average percent reduction in meningococcal diseases after immunization of various age groups with Neisseria conjugate vaccines, including those encompassing less than one year (infants), 1-2 years (toddlers), and 5-17 years old (adolescent/young adults), was 64-89%, as taught by Pichichero. In addition, approximately 50% of vaccinated individuals would not have sufficiently protective bactericidal antibody concentrations for Neisseria serogroups C and Y after 5 years from their last vaccination; and this waning antibody concentrations would result in increased susceptibility to meningococcal disease, which would, in turn, necessitate one or more additional booster vaccinations, as taught by Brady. Therefore, the combination is also desirable; see MPEP 2144 (II).
The person of ordinary skill in the art would have had a reasonable expectation of success because Biemans already taught administration of compositions within the Neisseria meningitidis associated diseases; and because Biemans already identified human patient age groups in need of immunizations to encompass infants (under 12 months), toddlers (12-24, 12-16 or 12-14 months), children (2-10, 3-8 or 3-5 years), adolescents (12-25, 14-21 or 15-19 years) and/or adults (any age over 12, 15, 18 or 21); and because Pichichero also already identified specific age groups that require such protection against Neisseria meningitidis including less than one year (i.e. less than 12 months; infants), 1-2 years (i.e. 12-24 months; toddlers) and 5-17 years old (i.e. adolescent/young adults); and because Brady already taught that when a booster dose of the Neisseria conjugate vaccine was administered at either 3 or 5 years after the first dose, the geometric mean titer elicited after the booster dose was substantially higher than that after the primary dose and that this was consistent with expectations that a first dose primes the immune system and results in a strong response to the subsequent booster dose; and because Croxtall already demonstrated a MenACWY-TT vaccine elicited a strong immune response in healthy toddlers aged 12-23 months, and in children/adolescence aged 2-17, and in adults aged 18 to 55 and could be used for a second dose as needed.  Further, Croxtall already demonstrated co-administration of MenACWY-TT with other commercially available vaccines including InfanrixTM hexa (i.e. a vaccine containing diphtheria, tetanus toxoids and acellular pertussis antigens) would not affect the immunogenicity of MenACWY-TT or the co-administered vaccine. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), Neisseria meningitidis comprising administering composition(s) comprising Neisseria meningitidis capsular saccharide-protein conjugates derived from serogroups A, C, W135 and/or Y and conjugated to tetanus toxoid (TT) carrier proteins at substantially the same concentrations of TT as claimed; along with Hib saccharide conjugates conjugated to tetanus toxoid carrier proteins and co-administered with DT, TT, and Pa antigens, to humans identified in age groups as infants, toddlers, adolescents and/or adults; and Pichichero, Brady and Croxtall all contain similar methods for immunizing against Neisseria meningitidis wherein vaccination (i.e. primary) and revaccination (i.e. booster) of infants, toddlers and adolescents/young adults are specifically taught as advantageous, as set forth above.  Thus, one of ordinary skill in the art would have recognized that applying the known technique (i.e. using immunization schedules including infants, toddlers, and adolescent/young adults) taught by Pichichero, Croxtall and/or Brady to the base method of Biemans would have yielded predictable results (i.e. the same advantages) and an improved system (e.g. reduction in disease incidence and increase in protection). Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s Arguments
10. Applicant argues:
Applicant does not agree with the Office’s previous assessment of the arguments made regarding unexpected results because (1) Example 1 and Figure 3 demonstrate unexpected advantages of the claimed approach; but the PTO alleges that the statistical difference cannot be fully attributed to the difference in composition (i.e., MenACWY-TT with and without DTPa) because of the difference in age ranges between the subjects. However, the PTO appears to have mischaracterized the difference between the two groups as the difference was not in the composition of the vaccines, but rather in the timing of administration of the MenACWY-TT and DTPa vaccines (i.e., co-administration versus separate administration). In the “coad group”, the MenACWY-TT vaccine was administered with the DTPa vaccine to the subjects at 15-18 months, and in the “MenACWY-TT group” the MenACWY-TT vaccine was administered at age 12-15 months and DTaP was later separately administered at 15-18 months; emphases added; and (2) the PTO alleges that the “trend” was not observed for all serotypes because serotype A did not demonstrate an unexpected improvement in the coad group as compared to the MenACWY-TT group. However, it is well established that unexpected results are not required over the full range of properties in order to be commensurate in scope with the claims since evidence that the composition possesses superior and unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima facie case of obviousness and the PTO has conceded Figure 3 demonstrates co-administration was higher for serotypes C and Y, which is sufficient to establish unexpected results; Remarks, pages 14-15.

Biemans in view of Brady, Croxtall, and Pichichero, whether considered individually or in any combination, would not reasonably have permitted the skilled artisan to predict the advantages of the present methods, which flow from the unexpectedly positive results that were observed and described in the present application; Remarks, page 16.

The present claims are not simply directed to a general premise of improving N. meningitidis vaccines, but rather, they are directed to a specific immunization regimen; Remarks, page 16.

The PTO fails to establish that any combination of the cited documents would have provided the skilled artisan with a finite number of identified, predictable solutions, and a reasonable expectation of success; Remarks, page 17. 

A mere showing that individual features of a claim were independently known to the prior art does not establish that the entire claimed combination is obvious and in order to arrive at the claimed invention multiple selections must be made from within Biemans; Remarks, pages 19-21.

Applicant provides a piecemeal analysis of why the other 3 references are not anticipatory references; Remarks, pages 21-23.

Response to Arguments
11.  Applicant’s arguments have been fully considered but are not persuasive.
The requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07.  Overall, Applicant continues to assert that the PTO has not established the obviousness of the claims using verbose and generic, boilerplate remarks that do not provide sufficiently specific reasons as to why either the findings of fact or the legal conclusion of obviousness are allegedly in error.  Although the multiple legal decisions cited discuss various aspects of an obviousness analysis, Applicant’s remarks are only generalizations not tied to the facts of the cases and frequently fail to provide a nexus between the cited cases and the instant rejection.  Thus, most of the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 707.07; but, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response. However, only arguments directed specifically to the rejection will be addressed herein as the generic arguments have already been exhaustively addressed in previous Office Actions.
In addition, Applicant’s interpretation of the rejection, found on page 12 of the Remarks is inaccurate because Biemans explicitly defines patients to encompass infants (under 12 months), toddlers (12-24, 12-16 or 12-14 months), children (2-10, 3-8 or 3-5 years), adolescents (12-25, 14-21 or 15-19 years) and/or adults (over 12, 15, 18 or 21; see [0076-77]) and thus teaches age ranges that substantially overlap with and/or fully encompass the slightly narrower claimed ranges for infants (i.e. 0-6 months) and toddlers (i.e. 13-20 months) found in independent claims 1 and 95; and for toddlers, children (i.e. 12-24 months) and adolescents (i.e. 4-20 years) in independent claim 77.  prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary regarding the criticality of the specifically-claimed, narrower age ranges, as set forth above. Nevertheless, for the sake of completeness:
Argument A (part 1) is not persuasive because, as conceded by Applicant (see bolded/underlined text above), different compositions (i.e. “administered with” vs “later administered separately”) were administered to children of different ages because those that were not administered together, by definition, were given to patients of different ages (i.e. “later”). Thus, this argument supports the Office’s position.  
Argument A (part 2) and argument B are not persuasive because Biemans already taught methods of immunizing a human host against diseases caused by Neisseria meningitidis comprising administering an immuno-protective dose of a composition comprising N. meningitidis capsular saccharide-protein conjugates derived from serogroups A, C, W135 and Y and conjugated to carrier proteins, including tetanus toxoid (TT); along with Hib saccharide conjugates, and co-administered with DT, TT, Pa and/or HepB and already defined patients to encompass infants (under 12 months), toddlers (12-24, 12-16 or 12-14 months), children (2-10, 3-8 or 3-5 years), adolescents (12-25, 14-21 or 15-19 years) and/or adults (over 12, 15, 18 or 21). Therefore, any and per se and are thus merely expressions of the intended results thereof (see MPEP 2111.04). Thus, it remains the Office’s position that improved immunological responses following vaccinations are not unexpected especially in view of the teachings in the art to administer compositions falling within the scope of the claims to patients having ages overlapping with, or fully encompassing, the claimed ranges; and that merely optimizing the immunization schedules already taught by Biemans does not support patentability thereof, without evidence regarding the criticality of the narrower claimed ages, as set forth above. In addition, the results are not deemed unexpected because the art recognizes the need for, and the advantages of, one or more booster shots following a first immunization, for example, Brady already taught that when a booster dose of the Neisseria conjugate vaccine was administered, the geometric mean titer elicited after the booster dose was substantially higher than that after the primary dose and that this was consistent with expectations that a first dose primes the immune system and results in a strong response to the subsequent booster dose, as set forth above.
Argument C is not persuasive because the preamble “A method of immunizing against Neisseria meningitidis infection...” is clearly directed to protecting subjects from N. meningitidis and Applicant is reminded that their claims are not as specific as they assert based on inter alia the transitional phrase “comprising”; the generically claimed bacterial saccharides; and/or generically claimed age ranges (e.g. 4 to 20 years is not a specific immunization regimen). 
KSR rationale and thus this argument is also superfluous.
Argument E is not persuasive because it supports that all the limitations are found within the four corners of the primary prior art reference and because the comprehensiveness of any given listing does not negate that the ages and vaccine components are identified.  For example, on page 20, Applicant tries to stretch the number of ages in the prior art reference to 14, but this same teaching could be easily interpreted as providing only 5 options (e.g. infant, toddler, child, adolescent and adult). Similarly, Applicant’s own claims could be interpreted as having to select from up to 180 “ages” for the first dose (e.g. 0 to 6 months, at about 30 days each month) combined with 240 “ages” for the second dose (e.g. 8 months at about 30 days each month) yielding over 40 thousand combinations before adding any variation in the vaccine composition and/or an additional dose at 4-20 years of age. Thus, this argument is also not persuasive because it is based on relative semantics.
Argument F is not persuasive because, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.; See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth above, Biemans explicitly defines patients to encompass infants (under 12 months), toddlers (12-24, 12-16 or 12-14 months), children (2-10, 3-8 or 3-5 years), adolescents (12-25, 14-21 or 15-19 years) and/or adults (over 12, 15, 18 or 21; see [0076-77]) and thus teaches age ranges that substantially overlap with and/or fully encompass the slightly narrower claimed ranges 
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Maintained Rejection: Claim Rejections - 35 USC § 102/103
12.  Claims 1, 6-10, 19-22, 47-49, 52-81 and 95 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Danzig 2007 (WO 2007/111940; “Danzig”).  
	Danzig teaches methods for immunizing humans against Neisseria meningitidis wherein multivalent meningococcal conjugate vaccines are administered according to a schedule in which a first dose is administered to a patient aged between 0 and 12 months, and a second dose is administered to a patient aged between 12 and 24 months and that this schedule offers earlier protection than the existing licensed schedule, reduces the cost of immunization, and the second dose can act as a booster dose for providing long-lasting protection (e.g. see page 2, lines 6-12; and Danzig claim 1; meeting limitations found in instant claim 1 with sufficient specificity; see MPEP 2131.03).  Danzig teaches the multivalent meningococcal conjugate vaccines, when N. meningitidis; and include preferred combinations include A+C, C+Y, W135+Y, A+W135+Y, A+C+W135+Y; wherein vaccines including at least serogroup C are preferred and vaccines including saccharides from all four of serogroups A, C, W135 and Y are most preferred (e.g. see page 4, lines 1-10; and Danzig claims 6 and 7; meeting limitations found in instant claims 1, 21-22, 58-59, and 77-81). Danzig teaches there are four particularly preferred carrier proteins for the conjugates: diphtheria toxoid, tetanus toxoid, CRM197 and protein D from H. influenzae and that these proteins are preferred because they are the main carriers currently in use in pediatric vaccines (emphasis added; e.g. page 5, lines 19-21; and Danzig claim 13; meeting limitations found in instant claim 1). Danzig teaches that within the first period of 0 to 12 months, the first dose is typically administered at 2, 3, 4, 5 or 6 months of age (e.g. page 3, lines 6-8; meeting limitations found in claims 1, 6, and 95). Danzig teaches that within the second period of 12-24 months, the second dose is preferably administered in the first half, between 12 and 18 months; between 12 and 15 months; or between 15 and 18 months (e.g. page 3, lines 9-10; and Danzig claim 10; meeting limitations found in instant claims 1, 19, 20, 77, and 95). Danzig teaches that in some embodiments a third dose is administered after their fifth birthday, after their tenth birthday, after their fifteenth birthday, after their seventeenth birthday, or after their twenty-first birthday, when circulating antibody levels have declined to undetectable levels (e.g. page 3, lines 16-20; meeting limitations found in instant claims 21 and 77).  Danzig also teach the first dose can be administered at substantially the same time as (e.g. during the same medical consultation or visit to a healthcare professional) another vaccine including at Haemophilus influenzae type b (Hib) vaccine, and/or a polio vaccine (preferably an inactivated poliovirus vaccine); wherein each of these optionally co-administered vaccines may be a monovalent vaccine or may be part of a combination vaccine, for example as part of a D-T-P vaccine and that conveniently, the second dose can be administered at substantially the same time as another vaccine for example at substantially the same time as a hepatitis B virus vaccine, a diphtheria vaccine, a tetanus vaccine, a pertussis vaccine (either cellular or cellular), a Haemophilus influenzae type b (Hib) vaccine, an inactivated poliovirus vaccine (see page 3, lines 21-35; and Danzig claims 11 and 12; meeting limitations found in instant claims 1, 8, 9, 10, 74, and 95).  Danzig teaches the conjugates are prepared separately and then mixed (i.e. individually conjugated; see page 7, lines 1-2; meeting limitations found in instant claims 1, 77, and 95).  Danzig teaches conjugates with a saccharide:protein ratio (w/w) of between 1:15 (i.e. excess protein) and 15:1 (i.e. excess saccharide), and preferably between 1:5 and 5:1, (e.g. page 5, lines 29-30; meeting limitations found in instant claims 57, 61, 62, 71, and 73). Danzig teaches that in terms of molecular weight, the preferred ranges are, for all serogroups: <100kDa; 5kDa-75kDa; 7kDa-50kDa; 8kDa-35kDa; 12k.Da-25kDa; 15kDa-22kDa (e.g. page 5, lines 5-10; meeting limitations found in instant claims 47, 53, 54, 55, and 56). Danzig teaches any suitable conjugation reaction can be used with any suitable linker, including C4-C12 moieties and ADH (page 5, line 33; and page 6, lines 8; meeting limitations found in instant claims 63, 64, 65, 66, 67, 70, and 72). Danzig teaches the use of EDAC and CDAP chemistry (e.g. page 6, lines 15-30; meeting N. meningitidis (see page 7, lines 20 and 21; meeting limitations found in instant claim 75). Danzig teaches preferred compositions include a total concentration of carrier protein, either solely for the combined meningococcal conjugates, or preferably for the composition as a whole, of less than 50 g/ml (emphasis added; e.g. see page 7, lines 5-8; meeting limitations found in claim 76).
With regards to the limitation “…wherein co-administration … leads to an at least 10% increase immunogenicity against at least one of MenC or MenY compared to where the Neisseria meningitidis conjugate vaccine is administered alone, optionally measured by … SBA assay” found in dependent claim 7 (emphasis added); this limitation does not add an active method step, and accordingly, has been interpreted as an expression of an intended result of the positively recited step (i.e. the administration subsequently leads to this result; see MPEP 2111.04). It is noted that all biological, chemical and/or physical reactions (i.e. downstream mechanisms of action) resulting from an active method step cannot be separated from that action per se.
Thus, Danzig anticipates the invention as claimed.
However, in the alternative, it would also be prima facie obvious to optimize the timing of the immunizations, and thereby arrive at the claimed invention, because one of ordinary skill in the art would have an operational expectation of success for the entire range disclosed by Danzig, absent evidence of criticality and/or unpredictability of the more specific range claimed. Therefore, it is also the Office's position that timing of the immunizations is a results-effective variable and, accordingly, there is motivation for one of ordinary skill to optimize it through routine experimentation (see MPEP 2144.05II (B)). However, since the Office does not have the facilities for examining and comparing Applicant’s somewhat narrower claimed ranges with those of the prior art references, the burden is now upon the Applicant to show an unobvious distinction between the material structural and functional characteristics of the narrower claimed ranges with that of the prior art; See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  Further, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. Therefore, the claimed invention, as a whole, is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary regarding the criticality of the specifically-claimed, narrower ranges.
Accordingly, it remains the Office’s position that the claims are anticipated by or, in the alternative, as obvious over Danzig, as set forth above.  
Applicant’s Arguments
13. Applicant argues:
Danzig merely provides general disclosure regarding a broad selection of potential vaccine components, vaccine configurations, and immunization regimens that are amenable to use in a vast number of different combinations and permutations, but none of which point with the requisite specificity to the present claims. Danzig generally discloses administering a “first dose” and a “second dose” of a meningococcal vaccine, the first dose being given to a patient at 0-12 months of age and the second dose at age 12-24 months (Danzig, pages 2-3). However, Danzig fails to teach that the first dose should be given to a subject between 0 and 6 months and the second dose should be given to a subject between 13 and 20 months, as recited in claim 1. These first and second dosing ages are absent from Danzig; Remarks, pages 25-26.

Danzig does not teach or suggest a “second dose” that comprises co-administering the recited Neisseria meningitidis conjugate vaccine with a vaccine comprising DTPa at a second age of 13-20 months. In fact, Danzig nowhere discloses “a vaccine”, i.e., a single vaccine, comprising all of the DTPa components in the same vaccine because Danzig provides 12 different monovalent vaccines; Remarks, pages 25-26. 

The skilled artisan would need to make five separate selections from Danzig in order to arrive at the claimed invention; Remarks pages 26-27.

Impermissible hindsight; Remarks, page 27.

Unexpected advantages; Remarks, page 27.

Response to Arguments
11.  Applicant’s arguments have been fully considered but are not persuasive.
	Argument A is not persuasive because contradicts itself (see bolded text) and because Danzig clearly teaches the ranges that fully encompass the claimed ranges, as conceded by the first part of Applicant’s argument.  Thus, this argument is not persuasive because Danzig teaches slightly broader age ranges and, absent convincing evidence to the contrary, it remains the Office’s position that one of ordinary skill in the art would have an operational expectation of success for the entire range disclosed by 
	Argument B is not persuasive because Danzig explicitly teaches the co-administration of both monovalent and/or combination vaccines for first and/or second immunizations, including combining diphtheria, tetanus and acellular pertussis antigens:

    PNG
    media_image1.png
    539
    1056
    media_image1.png
    Greyscale


	Argument C is not persuasive because it supports that all the limitations are found within the four corners of the prior art reference and because the comprehensiveness of any given listing does not negate that the ages and vaccine components are already identified in the prior art.  
Argument D is not persuasive because although it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning; so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Thus, this argument is not persuasive because Danzig teaches slightly broader age ranges and, absent convincing evidence to the contrary, it remains the Office’s position that one of ordinary skill in the art would have an operational expectation of success for the entire range disclosed by Danzig, absent evidence of criticality and/or unpredictability of the more specific range claimed. Thus, nothing was gleaned only from the Applicant’s disclosure because age ranges fully encompassing the slightly narrower claimed ranges were already taught in the prior art, as set forth above.
Argument E is not persuasive because (1) unexpected results are not germane to the anticipatory part of the rejection and/or (2) Danzig already taught administering substantially the same vaccine components to patients having age ranges fully encompassing the slightly narrower claimed ranges, as set forth above.  Therefore, any and all biological, chemical and/or physical reactions resulting from the administration of compositions falling within the scope of the claims (i.e. all naturally occurring downstream mechanisms of action) cannot be separated from those actions per se and are thus merely expressions of the intended results thereof (see MPEP 2111.04). Thus, it remains the Office’s position that improved immunological responses following vaccinations are not unexpected especially in view of the teachings in the art to administer compositions falling within the scope of the claims to patients having the same or substantially the same ages; and that merely optimizing the immunization schedules already taught by Danzig does not support patentability thereof, without convincing evidence regarding the criticality of the narrower claimed ages.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Conclusion


16.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

17. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 2, 2021